          Case 2:20-cv-01857-AJS Document 75 Filed 01/28/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 JARED CHARLAP,                                             Civil Action No. 20-cv-01857

                        Plaintiff,                          LEAD CASE

         v.

 OFFBEAT VENTURES, LLC doing business as
 VINYL ME PLEASE,

                        Defendant.


 JARED CHARLAP,                                             Civil Action No. 20-cv-01871

                        Plaintiff,                          MEMBER CASE

         v.

 SPREADSHIRT, INC.,

                        Defendant.

                                     NOTICE OF SETTLEMENT

       Plaintiff Jared Charlap hereby advises this Honorable Court he has reached an agreement

in principle with Defendant Spreadshirt, Inc. The parties are finalizing settlement documents and

expect to file a notice of dismissal with prejudice in the next thirty (30) days.

   Dated: January 28, 2021                         Respectfully Submitted,

                                                     /s/ Benjamin J. Sweet
                                                    Benjamin J. Sweet
                                                    ben@nshmlaw.com
                                                    NYE, STIRLING, HALE & MILLER, LLP
                                                    1145 Bower Hill Road, Suite 104
                                                    Pittsburgh, Pennsylvania 15243

                                                    Attorneys for Plaintiff Jared Charlap
          Case 2:20-cv-01857-AJS Document 75 Filed 01/28/21 Page 2 of 2




                                  CERTIFICATE OF SERVICE

       I, Benjamin J. Sweet, hereby certify that the foregoing document was filed through the

ECF system and will be sent electronically to the registered participants as identified on the

Notice of Electronic Filing (NEF) and paper copies will be sent to non-registered participants

this 28th day of January, 2021.


                                                                       /s/ Benjamin J. Sweet
                                                                         Benjamin J. Sweet




                                                -2-
